DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of detection using audio data as depicted in the embodiment of Fig. 10, there being no allowable generic or linking claim. Applicant has added new claims 21 and 22 which depend from claim 17. Applicant has also canceled claims 1-9. Election was made without traverse in the reply filed on 10/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masticola et al. (US 20080279420 A1), hereinafter referred to as Masticola, in view of Wu et al. (US 20220037029 A1), hereinafter referred to as Wu.

Regarding claim 17, Masticola discloses a system for detecting symptoms of occupant illness (para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”) comprising: 
user interface (para/ 0017, “input/output interfaces); 
a storage (para. 0017, “one or more program storage devices (e.g., hard disk, magnetic floppy disk, RAM, ROM, CD ROM, etc.)”) configured to maintain a visualization application (para. 0017, “present invention is preferably implemented as an application”) and radar data from a radar source (para. 0034, “fever monitor 215 is operatively connected to an infrared video camera, which can determine an individual's temperature”, in the specification para. 0080, “radar source 126 can include infrared (IR) radar”) ; and 
a processor (para. 0011, “a machine-readable medium having instructions stored thereon for execution by a processor to perform a method for syndromic surveillance”) in communication with the storage (para. 0017, “one or more program storage devices (e.g., hard disk, magnetic floppy disk, RAM, ROM, CD ROM, etc.)”) and the user interface (para/ 0017, “input/output interfaces), and programmed to: 
receive a background image from a camera of an area that occupants are occupying (para. 0022, “The individuals exhibiting the syndromic data are located (at 115). In one embodiment, as described in greater detail below, the individuals may be located, for example, using data collected from a plurality of monitoring devices, such as a audio monitoring device and a video monitoring device.”, para. 0030, “cough head motion tracker 210 identifies individuals who show jerking head motions related to coughing. As shown in FIG. 2, the cough head motion tracker 210 is operatively connected to a motion video camera. In one embodiment, the cough head motion tracker 210 may analyze the recorded video for head motions related to coughing. Heads of individuals in the video may be isolated using any of a variety of video recognition techniques known to those skilled in the art”, in Fig. 2 the conventional video camera can record a video of the area that occupants are occupying), 
receive the radar data from the radar source (para. 0025, “syndrome identifier 220, as shown in FIG. 2, can receive data from and transmit data to the audio cough tracker 205, the cough head motion tracker 210, and the fever monitor 215.”, para. 0034, “the fever monitor 215 is operatively connected to an infrared video camera”, in the specification para. 0080, “radar source 126 can include infrared (IR) radar”), execute a human-detection model configured to detect the occupants based on the radar data (para. 0022, “The individuals exhibiting the syndromic data are located (at 115). In one embodiment, as described in greater detail below, the individuals may be located, for example, using data collected from a plurality of monitoring devices, such as a audio monitoring device and a video monitoring device.”, para. 0036, “detected individuals have combined symptoms (i.e., a syndrome), which potentially indicates a more serious illness”, para. 0034, “The fever monitor 215 identifies individuals who may be showing signs of a fever. As shown in FIG. 2, the fever monitor 215 is operatively connected to an infrared video camera, which can determine an individual's temperature. The fever monitor 215 may also locate individuals. For example, the entire physical area recorded by the fever monitor 215 may be divided into a three-dimensional grid. Thus, the location of the source may be recorded using a coordinate system based on the three-dimensional grid.”), 
execute an activity-recognition model or vital-signs-recognition model configured to recognize radar-based symptoms of illness (para. 0019, “temperature-related symptoms (e.g., fever, hypothermia) may be detected using an infrared video device”, body temperature is a vital sign and it is used to detect fever or hypothermia, in the specification para. 0080, “radar source 126 can include infrared (IR) radar”) in the detected occupants based on the radar data (para. 0022, “The individuals exhibiting the syndromic data are located (at 115). In one embodiment, as described in greater detail below, the individuals may be located, for example, using data collected from a plurality of monitoring devices, such as a audio monitoring device and a video monitoring device.”, para. 0036, “detected individuals have combined symptoms (i.e., a syndrome), which potentially indicates a more serious illness”, para. 0034, “The fever monitor 215 identifies individuals who may be showing signs of a fever. As shown in FIG. 2, the fever monitor 215 is operatively connected to an infrared video camera, which can determine an individual's temperature. The fever monitor 215 may also locate individuals. For example, the entire physical area recorded by the fever monitor 215 may be divided into a three-dimensional grid. Thus, the location of the source may be recorded using a coordinate system based on the three-dimensional grid.”), 
determine a location of the radar-based recognized symptoms of illness utilizing the radar data from the radar source (para. 0036, “syndrome identifier 220 may analyze the collected data from the various monitoring devices (e.g., the audio cough tracker 205, the cough head motion tracker 210, and the fever monitor 215) to determine whether detected individuals have combined symptoms (i.e., a syndrome), which potentially indicates a more serious illness. Whether the same individual is detected by more than one monitoring device may be determined using any of a variety of factors, such as the location of the detected individual and the time recorded when the symptom was exhibited.”, para. 0037, “The position tracker 225 receives the analyzed data from the syndrome identifier 220. The position tracker 225 continuously tracks the individuals identified to have the syndrome(s) detected by the syndrome identifier. The position tracker 225 may track the individuals using, for example, the location determining capabilities of the various monitoring devices operatively connected to the syndrome identifier 220. As described in greater detail above, the various monitoring devices may utilize the capabilities of each other to verify and assist tracking the location of the identified individuals.”).

 Masticola discloses outputting the location of the identified individuals to have syndromes detected by the syndrome identifier (Masticola, para. 0038) in which includes an infrared camera which is one of the example of radar source in the Specification (Specification, para. 0080), bur Masticola does not explicitly discloses executing the visualization application to display, in the user interface, an overlaid image overlaid onto the background image, the overlaid image including, for each determined location of symptoms, an indicator that the radar-based recognized symptoms of illness occurred at that location.
	However, Wu teaches executing the visualization application (para. 0044, “infection detection application” (Provisional  (63/058,404)– para. 0045)) to display, in the user interface (para. 0041, “the user interfaces may include a data output device (e.g., visual display, audio speakers)” (Provisional  (63/058,404)– para. 0028)), an overlaid image overlaid onto the background image (para. 0037, “the system may receive data from a number of external sources 114. In some embodiments, such external sources may include databases maintained by health care facilities 126 such as hospitals or clinics. In some embodiments, such external sources may include databases maintained by government entities 128 or other agencies responsible for oversight of a region. In some embodiments, one or more such government entities may operate a number of public cameras 130 (e.g., traffic cameras, etc.) that record image data that depicts people in public places. In some cases, a user may be identified within such image data using one or more object recognition techniques.” (Provisional  (63/058,404)– para. 0007), Fig. 5, the overlaid image of the scene which is also a heat map, para. 0003, “heat maps may include an indication of a density of infected individuals within a region” (Provisional  (63/058,404)– Fig. 4 and para. 0014)), the overlaid image including, for each determined location of symptoms (para. 0029, “A heat map, for the purposes of this disclosure, may include any indication of a value of degree of density with respect to a location. A heat map may be associated with a particular point in time. Areas associated with high value (e.g., density) are referred to as hotspots. For example, the system may identify a potential hotspot as an array area that contains more than 10 infected individuals per 100 square meters of area.” (Provisional  (63/058,404)– Fig. 4 and para. 0014)), an indicator that the radar-based recognized symptoms of illness occurred at that location (Masticola teaches that the symptoms are detected by an infrared camera which is one of the example of radar source in the Specification, Wu, para. 0050, “the service provider platform may include location data 124 that includes a database of historic infection data by location. In some embodiments, such historic infection data may be stored as a heat map or other indicator of a density and/or number of infected individuals by location/area. Such a heat map may be generated using historic user location information obtained from user data 120 with respect to users determined to be infected (Provisional  (63/058,404)– para. 0043).).
Masticola and Wu are both considered to be analogous to the claimed invention because they are in the same field of illness or symptom detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Masticola to incorporate the teachings of Wu of executing the visualization application to display, in the user interface, an overlaid image overlaid onto the background image, the overlaid image including, for each determined location of symptoms, an indicator that the radar-based recognized symptoms of illness occurred at that location. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because a heat map associated with a current time may be used to notify individuals that are entering into proximity of a highly-infected area that the area is highly-infected. In another example, a heat map may be used to identify disease hotspots so that those hotspots can be treated by emergency personnel. In yet another example, a heat map may be used to balance and assign areas to emergency services (e.g., hospitals) so that they do not become overloaded with cases. In yet another example, heat maps associated with past points in time may be used to identify users that have come in contact with an infected individual in order to provide contact tracing as well as to notify the potentially-infected user (Wu, para. 0021).

Regarding claim 18, the combination of Masticola in view of Wu discloses the system of claim 17 (Masticola, para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”), wherein the overlaid image includes a color-coded heat map that varies in intensity corresponding to a number of recognized symptoms of illness at that location (Wu, Fig. 5, the overlaid image of the scene which is also a heat map, para. 0003, “heat maps may include an indication of a density of infected individuals within a region” (Provisional  (63/058,404)– Fig. 4 and para. 0014), para. 0029, “A heat map may be associated with a particular point in time. Areas associated with high value (e.g., density) are referred to as hotspots. For example, the system may identify a potential hotspot as an array area that contains more than 10 infected individuals per 100 square meters of area. In some embodiments, a heat map may be a representation of data in the form of a map or diagram in which data values are represented as colors.” (Provisional  (63/058,404)– Fig. 4 and para. 0014)).

Regarding claim 19, the combination of Masticola in view of Wu discloses the system of claim 17 (Masticola, para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”), wherein the processor  (Masticola, para. 0011, “a machine-readable medium having instructions stored thereon for execution by a processor to perform a method for syndromic surveillance”) is further programmed to: 
receive image data from the camera (Masticola, Fig. 2, conventional video camera, para. 0030, the camera record a video),
execute one or more models to determine image-based symptoms of illness based on the image data (Masticola, “The cough head motion tracker 210 identifies individuals who show jerking head motions related to coughing. As shown in FIG. 2, the cough head motion tracker 210 is operatively connected to a motion video camera. In one embodiment, the cough head motion tracker 210 may analyze the recorded video for head motions related to coughing. Heads of individuals in the video may be isolated using any of a variety of video recognition techniques known to those skilled in the art.”), 
fuse the image-based symptoms of illness with the radar-based symptoms of illness (Masticola, para. 0021, “syndromic data from the plurality of monitoring devices is probabilistically fused (at 110)”), and 
execute the visualization application based on the fused image-based symptoms of illness and radar-based symptoms of illness (Masticola, para. 0038, “output of the position tracker is transmitted to the response system 230, which, as shown in FIG. 2, transmits the locations of the identified individuals to a portable position systems 235 held by the responder”, Wu teaches displaying a heat map showing the location on where the infected individuals are).

Regarding claim 20, the combination of Masticola in view of Wu discloses the system of claim 17 (Masticola, para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”), wherein the processor (Masticola, para. 0011, “a machine-readable medium having instructions stored thereon for execution by a processor to perform a method for syndromic surveillance”) is further programmed to: 
receive audio data from an audio source (Masticola, Fig. 2, Audio Cough Tracker 205, “audible symptoms (e.g., coughing, sneezing, sniffling) may be detected using an audio monitoring device”), 
execute one or more models to determine audible symptoms of illness based on the audio data (Masticola, para. 0028, “The audio cough tracker 205 may differentiate between different types of coughs as well as between a cough sound and a non-cough sound by comparing a detected audible symptom with known data, such as a database of audible cough samples. Alternate embodiments of the present invention may include neural networks, as well as other artificial intelligence mechanisms and techniques, for "learning" audible symptoms in a variety of applications.”), 
fuse the audible symptoms of illness with the radar-based symptoms of illness (Masticola, para. 0021, “syndromic data from the plurality of monitoring devices is probabilistically fused (at 110)”), and 
execute the visualization application based on the fused audible symptoms of illness and the radar-based symptoms of illness (Masticola, para. 0038, “output of the position tracker is transmitted to the response system 230, which, as shown in FIG. 2, transmits the locations of the identified individuals to a portable position systems 235 held by the responder”, Wu teaches displaying a heat map showing the location on where the infected individuals are).

Regarding claim 21, the combination of Masticola in view of Wu discloses the system of claim 19 (Masticola, para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”), wherein the processor (Masticola, para. 0011, “a machine-readable medium having instructions stored thereon for execution by a processor to perform a method for syndromic surveillance”) is further programmed to: 
receive audio data from an audio source (Masticola, Fig. 2, Audio Cough Tracker 205, “audible symptoms (e.g., coughing, sneezing, sniffling) may be detected using an audio monitoring device”), 
execute one or more models to determine audible symptoms of illness based on the audio data (Masticola, para. 0028, “The audio cough tracker 205 may differentiate between different types of coughs as well as between a cough sound and a non-cough sound by comparing a detected audible symptom with known data, such as a database of audible cough samples. Alternate embodiments of the present invention may include neural networks, as well as other artificial intelligence mechanisms and techniques, for "learning" audible symptoms in a variety of applications.”), 
fuse the audible symptoms of illness with the radar-based symptoms of illness and the image-based symptoms of illness (Masticola, para. 0021, “syndromic data from the plurality of monitoring devices is probabilistically fused (at 110)”), and 
execute the visualization application based on the fused audible symptoms of illness and the radar-based symptoms of illness and the image-based symptoms of illness (Masticola, para. 0038, “output of the position tracker is transmitted to the response system 230, which, as shown in FIG. 2, transmits the locations of the identified individuals to a portable position systems 235 held by the responder”, Wu teaches displaying a heat map showing the location on where the infected individuals are).

Regarding claim 22, the combination of Masticola in view of Wu discloses the system of claim 17 (Masticola, para. 0018, “novel systems and methods for syndromic surveillance that can automatically monitor symptoms that may be associated with the early presentation of a syndrome”), wherein the processor (Masticola, para. 0011, “a machine-readable medium having instructions stored thereon for execution by a processor to perform a method for syndromic surveillance”) is further programmed to aggregate the radar-based recognized symptoms of illness over time to determine a time-series aggregation (Wu, para.0046, “the service module may adjust a density of infected individuals of the heat map to account for the infected individual's presence at a particular location and time based on the movements of the infected individual. In this way, historic heat maps may be updated as new cases of an infectious disease are discovered.” (Provisional  (63/058,404)– para. 0014)), wherein the indicator at each location changes based on the time-series aggregation at that location (Fig. 5, different time and as explained in para. 0046, the heat map is updated to account for the infected individuals presence at a particular location and time (Provisional  (63/058,404)– Fig. 4)).
Masticola and Wu are both considered to be analogous to the claimed invention because they are in the same field of illness or symptom detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Masticola to incorporate the teachings of Wu to aggregate the radar-based recognized symptoms of illness over time to determine a time-series aggregation, wherein the indicator at each location changes based on the time-series aggregation at that location. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it enables heat maps to be generated to have a higher degree of accuracy (Wu, para. 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663